OPINION — AG — ** OPEN MEETING LAWS ** QUESTION: IS THE GOVERNING BOARD OF A COLLEGE OR UNIVERSITY PERMITTED TO HOLD AN EXECUTIVE SESSION FOR THE PURPOSE OF HEARING EVIDENCE AND DISCUSSING THE EXPULSION OF A STUDENT OR A MATTER RELATING TO A STUDENT'S ELIGIBILITY FOR THE CONFERRAL OF A COLLEGE DEGREE FROM THE INSTITUTION OR OF HEARING AN APPEAL BY THE STUDENT TO THE GOVERNING BOARD OF A DECISION MADE BY THE FACULTY AND/OR PRESIDENT OF THE COLLEGE REGARDING HIS/HER ELIGIBILITY FROM GRADUATION? — THE GOVERNING BOARDS OF STATE OPERATED INSTITUTIONS OF HIGHER EDUCATION MAY NOT HOLD EXECUTIVE SESSIONS TO HEAR EVIDENCE AND DISCUSS DISCIPLINARY MATTERS WHICH MAY COME BEFORE IT. CITE: 25 Ohio St. 201 [25-201] 25 Ohio St. 301 [25-301], 70 Ohio St. 5-106 [70-5-106], 25 Ohio St. 307 [25-307] (SCHOOLS, OPEN MEETING, EXECUTIVE SESSIONS) (JOHN F. PERCIVAL)